Judgment modified by eliminating therefrom the determination that the assignment of the sum of $2,200 used in the purchase of jewelry by Watnick was fraudulent and that the jewelry is being held by the defendants Deutsch in trust for the corporation, and as so modified affirmed, without costs. Findings of fact numbered 17, 18, 19, 20, 21, 22 and 23, and conclusion of law numbered 6 are reversed. There is no proof in this case that the funds of the corporation were withdrawn by Watnick to purchase jewelry for appellant Lillian Deutsch, and there is no proof as to when the jewelry was purchased. We are of opinion that the finding that the corporation’s money was withdrawn and invested in jewelry fraudulently conveyed to appellant Lillian Deutsch is unsupported by the evidence. Lazansky, P. J., Kapper, Hagarty and Tompkins, JJ., concur; Carswell, J., concurs except that he votes to further modify by eliminating defendant Lubelsky from the judgment.